DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US 2008/0302766) in view of Sperrer (US 2004/0237617) in further view Decicco (US 2016/0263768)
As Per Claim 1, Hirsch discloses a method to stop pinching during a resistance welding sequence [abstract], the method comprising: 
a) locating a conductive workpiece [Fig. 5, #21] to be welded between a positive electrode and a negative electrode [Fig. 5, #18; one of the electrodes must be negative, while the other must be positive, in order to complete the welding circuit or else the apparatus would be rendered inoperable] connected to a resistance welder [Claim 1; “…wherein an electrical circuit is provided which limits electrode force until and unless only low resistance material such as metal is detected between said electrodes….; the reference clearly discloses locating metal between electrodes, in which the examiner is interpreting as being a conductive workpiece];
c) moving the positive electrode [Fig. 5, #18] towards the workpiece [Fig. 5, #21; Par. 39, “…The welding electrodes 18 are now brought together under low force by the welding controller….”]; and
the welding sequence being interrupted when an obstacle is detected in the electrode operation field [Par. 16; “…a passive sensing system that will only allow high electrode force to be applied between welding electrodes if continuity between the electrodes has been detected, whereby the electrodes will clamp only on any low-resistance material, but will not clamp on a high-resistance material such as an operator's finger or other body part….”,] 
Hirsch does not disclose b) emitting a plurality of rays towards the workpiece, the rays being emitted from a plurality of proximity sensors connected to the positive electrode to define a protection field reference; and
c) collecting reflected rays reflected back from the conductive workpiece so as to define an electrode operation field, one or more of the reflected rays being detected by one of the proximity sensors. 
Sperrer, much like Hirsch, pertains to a method for detecting an obstacle in a pinching operation. [abstract] 
Sperrer discloses emitting a plurality of rays [Fig. 2, #53] towards the workpiece [Fig. 2, #3], the rays [Fig. 2, #53] being emitted from a proximity sensor [Fig. 2, #49; “…which is conductively connected to a control unit 47 of the production unit 1 and to at least one detection means 49…” the reference discloses there being at least one detection means (proximity sensor), and thus being able to have multiple detection means (proximity sensors) preset] connected to the device [Fig. 2, #35] to define a protection field reference [Fig. 2, #53; as clearly shown in the figure, the rays emitted by the sensor created a protection field reference to determine if an operators finger (58) is placed within said field]; and
collecting reflected rays reflected back from the conductive workpiece [Fig. 2, #3] so as to define an electrode operation field [Par. 30; “…the beam or wave field 53 is activated as the bending tools 36, 37 are moved towards one another and an actual data model record is determined and then compared in the analysis-control module 55 with the desired data model record stored in the data memory 56 and, provided they match, the bending tools 36, 37 continue to be moved towards one another so that they ultimately shape the workpiece 3…” the examiner is interpreting the actual data model recorded to be an operation field. ], one or more of the reflected rays [Fig. 2, #53] being detected by one of the proximity sensors [Fig. 2, #49; Par. 29, “…The detection means 49 in the embodiment illustrated as an example here is an transmitter-receiver system 52 mounted upstream of the tool holder devices 35 for the bending tool 37 in the direction of an operator 51, which emits beams, in the IR or UV range in particular, or waves, in the US or HF range in particular, extending across the length 17 of the press beam 16 to generate a beam or wave field 53 in the direction of the workpiece 3…”].
	Sperrer discloses the benefits of the sensor emitting a plurality of rays in that steps are initiated immediately to prevent potential danger to a user during an operation, and thus the higher safety standard achieved enables shorter production sequences and higher productivity. [Par. 7] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the sensor as taught by Hirsch in view of the sensor as taught by Sperrer to further include emitting a plurality of rays towards the workpiece, the rays being emitted from the proximity sensor connected to the positive electrode present, as choosing a positive electrode would amount to choosing one option from the listed two options of the positive or negative electrode, to define a protection field reference and collecting reflected rays reflected back from the conductive workpiece so as to define an electrode operation field, one or more of the reflected rays being detected by one of the proximity sensors to prevent potential danger to a user during an operation, and thus the higher safety standard achieved enables shorter production sequences and higher productivity. [Par. 7]
Neither Hirsch nor Sperrer explicitly disclose a plurality of proximity sensors.
DeCicco, much like Hirsch, pertains to an object detection system. [abstract]
Decicco discloses a plurality of proximity sensors [Fig. 9a, #904, 908 and 912].
Decicco discloses the benefits of the sensor array in that they can accurately detect the presence of a human hand or other body part. [Par. 111] to prevent injury to an operator .
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the already present proximity sensor as taught by Hirsch and Sperrer in view adding the plurality of proximity sensors as taught by DeCicco to further include a plurality of proximity sensors to accurately detect the presence of a human hand or other body part. [Par. 111] to prevent injury to an operator. 
As Per Claim 2, Hirsch discloses all limitations of the invention except in which when one of the proximity sensors detects one or more of the reflected rays reflected from the obstacle, the positive electrode moves away from the workpiece and the obstacle.
Sperrer, much like Hirsch, pertains to a method for detecting an obstacle in a pinching operation. [abstract] 
Sperrer discloses when one of the proximity sensors [Fig. 2, #49] detects one or more of the reflected rays [Fig. 2, #53] reflected from the obstacle [Fig. 2, #58], the device moves away from the workpiece [Fig. 2, #3] and the obstacle [Fig. 2, #58; Par. 30-31; “....the beam or wave field 53 is activated as the bending tools 36, 37 are moved towards one another and an actual data model record is determined and then compared in the analysis-control module 55 with the desired data model record stored in the data memory 56 and, provided they match, the bending tools 36, 37 continue to be moved towards one another…on the other hand, a discrepancy is detected in the analysis-control module 55 between the desired data model record and the actual data model record before the bending tools 36, 37 reach the safety distance 50 as they are moved towards one another, the switching mode in the switching means 57 is changed and a control signal is sent to the control unit 47 in order to stop the movement of the bending tools 36, 37 towards one another and reverse their direction of movement….”]
Sperrer discloses the benefits of the sensor emitting a plurality of rays in that steps are initiated immediately to prevent potential danger to a user during an operation, and thus the higher safety standard achieved enables shorter production sequences and higher productivity. [Par. 7] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the sensor as taught by Hirsch in view of the sensor as taught by Sperrer to further include in which when one of the proximity sensors detects one or more of the reflected rays reflected from the obstacle, the positive electrode, as choosing a positive electrode would amount to choosing one option from the listed two options of the positive or negative electrode present, moves away from the workpiece and the obstacle to prevent potential danger to a user during an operation, and thus the higher safety standard achieved enables shorter production sequences and higher productivity. [Par. 7]
As Per Claim 3, Hirsch discloses locating a conductive workpiece [Fig. 5, #21] to be welded between a positive electrode and a negative electrode [Fig. 5, #18; one of the electrodes must be negative, while the other must be positive, in order to complete the welding circuit or else the apparatus would be rendered inoperable]
Hirsch does not disclose before locating the conductive workpiece between the positive and negative electrodes, an operator activates a pinch protection system connected to the resistance welder to begin protection mode.
Sperrer, much like Hirsch, pertains to a method for detecting an obstacle in a pinching operation. [abstract] 
Sperrer discloses before locating the conductive workpiece [Fig. 1, #3], an operator activates a pinch protection system connected to the resistance welder to begin protection mode. [Par. 29; “…The safety control system 45, which is connected via a line 54 to the control unit 47 of the production unit 1, has an analysis-control module 55 with a data memory 56 and a switching means 57. In order to process the workpiece 3, which might be a piece of sheet metal to be formed into a housing part 4 for example, before the production unit 1 can be set in motion, a desired data model record of the wave field needed to process the workpiece 3 placed on the bending tool 36 must be determined and detected in the data memory 56. This detection process takes place by "two-hand operation", thereby ensuring that no foreign object, e.g. a body part 58, is projecting into the dangerous working area…”; the reference explicitly discloses that before the production unit is set into motion, the desired model, correlated to the safety control system to detect a foreign object, is activated]
Sperrer discloses the benefits of the sensor emitting a plurality of rays in that steps are initiated immediately to prevent potential danger to a user during an operation, and thus the higher safety standard achieved enables shorter production sequences and higher productivity. [Par. 7]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the sensor as taught by Hirsch in view of before locating a workpiece, activate the safety control system taught by Sperrer to further include locating the conductive workpiece between the positive and negative electrodes, an operator activates a pinch protection system connected to the resistance welder to begin protection mode to accurately detect the presence of a human hand or other body part. [Par. 111] to prevent injury to an operator. 
As Per Claim 4, Hirsch discloses all limitations of the invention except in which the operator resets and activates the pinch protection system using an interface.
DeCicco, much like Hirsch, pertains to an object detection system. [abstract]
Decicco discloses the operator resets and activates the pinch protection system [Fig. 2, #102] using an interface [Fig. 2, #110; Par. 60; “…The controller 140 in the object detection system 102 is operatively connected to the user interface device 110, motor 112, and implement reaction mechanism 132….” Moreover in Par. 90; “…The user interface 110 includes, for example, an activation/deactivation switch to operate the saw 100, a speed control input device, and status indicator lights that provide information about the operational status of the saw 100, such as if the saw is ready for operation or has developed a fault. The user interface device 110 is also referred to as a human machine interface (HMI)….” The reference explicitly discloses being able to activate/deactivate the saw (100), which includes the object detection system (102) ].
Decicco discloses the benefits of the object detection system in that it can accurately detect the presence of a human hand or other body part. [Par. 111] to prevent injury to an operator.
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the sensor as taught by Hirsch in view of the sensor array as taught by DeCicco to further include in which the proximity sensors are located about a perimeter of a sensor array to accurately detect the presence of a human hand or other body part. [Par. 111] to prevent injury to an operator. 
As Per Claim 5, Hirsch discloses in which, if no obstacle is detected, the positive electrode contacts the conductive workpiece to end the welding sequence. [Claim 1; “…A pinch point safety sensor for a resistance welder having electrodes which are brought together under high force to effect a weld, wherein an electrical circuit is provided which limits electrode force until and unless only low resistance material such as metal is detected between said electrodes….”]
As Per Claim 7, Hirsch discloses in which the resistance welder includes a welding controller [Fig. 5, #25], a pneumatic system [Claim 11; “…and said pneumatic means is adapted to close said welding heads…”] and welding transformer [Fig. 5, #16-17] connected to the positive electrode [Fig. 5, #18].
As Per Clam 8, Hirsch discloses all limitations of the invention except in which the proximity sensors are located about a perimeter of a sensor array.
DeCicco, much like Hirsch, pertains to an object detection system. [abstract]
Decicco discloses in which the proximity sensors are located about a perimeter of a sensor array [Fig. 9a, #904, 908 and 912].
Decicco discloses the benefits of the sensor array in that they can accurately detect the presence of a human hand or other body part. [Par. 111] to prevent injury to an operator .
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the sensor as taught by Hirsch in view of the sensor array as taught by DeCicco to further include in which the proximity sensors are located about a perimeter of a sensor array to accurately detect the presence of a human hand or other body part. [Par. 111] to prevent injury to an operator. 
As Per Claim 9, Hirsch discloses all limitations of the invention except an input/output interface operatively connected to the resistance welder; and 
at least one processor in communication with the plurality of proximity sensors and the input/output interface.
DeCicco, much like Hirsch, pertains to an object detection system. [abstract]
Decicco discloses an input/output interface [Fig. 2, #110] operatively connected to the system [Fig. 2, #100]; and 
at least one processor [Fig. 2, #140] in communication with the plurality of proximity sensors [Fig. 9a, #904, 908 and 912]  and the input/output interface [Fig. 2, #110; Par. 60; “…The controller 140 in the object detection system 102 is operatively connected to the user interface device 110, motor 112, and implement reaction mechanism 132….” Moreover in Par. 155, “…the controller 140 identifies a change in the capacitance level of one or more of the capacitive sensors 904-912 based on a change in an RC time constant of the capacitive sensing signal, then the controller 140 detect the presence of an object, such as a work piece or human body part…”].
Decicco discloses the benefits of the object detection system in that it can accurately detect the presence of a human hand or other body part. [Par. 111] to prevent injury to an operator.
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the sensor as taught by Hirsch in view of the controller as taught by DeCicco to further include an input/output interface operatively connected to the resistance welder and at least one processor in communication with the plurality of proximity sensors and the input/output interface to accurately detect the presence of a human hand or other body part. [Par. 111] to prevent injury to an operator.
As Per Claim 10, Hirsch discloses in which the positive and the negative electrode [Fig. 5, #18] are operatively connected to respective positive and a negative welder output [Fig. 5, #17], the positive and negative electrodes [Fig. 5, #18] being in communication with the at least one processor [Fig. 5, #25].
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US 2008/0302766) in view of Sperrer (US 2004/0237617) in further view Decicco (US 2016/0263768) in further view of Alameh (US 2016/0350553) 
As Per Claim 6, Hirsch discloses in which the proximity sensor [Fig. 5, #20] is connected to a processor [Fig. 5, #25] operable to intercept a welding activation signal received at an activation device [Fig. 5, #26-27; Par. 39, “...the welding controller 25 energizes low-pressure solenoid valve, 27. The welding electrodes 18 are now brought together under low force by the welding controller. If these welding electrodes 18 contact low-resistance metal to be welded, impedance of the welder secondary 17 is lowered…”]
Hirsch does not disclose a plurality of proximity of sensors are connected to a plurality of processors. 
Alameh, much like Hirsch, pertains to a device containing proximity sensors [abstract]
Alameh, a plurality of proximity of sensors are connected to a plurality of processors. [Par. 91; “…one or more processors operable with the plurality of proximity sensor components, a control operation to operate the electronic device in a normal mode of operation….”]
Alameh discloses the benefits of the plurality of processors operable with a plurality of proximity sensor in that it as able to more accurately determine objects are near a device. [Par. 5] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the sensor as taught by Hirsch in view of sensors as taught by Alameh to further include a plurality of proximity of sensors are connected to a plurality of processors to more accurately determine objects are near a device. [Par. 5]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9595. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                                                                                                                                                                                         

/ERIN E MCGRATH/               Primary Examiner, Art Unit 3761